But the Court
(Morsell, J.,
contra,) refused to permit such evidence to be given.
Mr. Bradley then prayed the Court to instruct the jury, that if from the evidence, they should believe that the money was received by the said Walter Gody, (the guardian,) in Maryland, the plaintiffs cannot recover in this action.
Which instruction the Court refused to give.
Mr. Bradley further prayed the Court to instruct the jury, that if from the evidence they should find “ that the money was not paid to, nor received by the said Walter Gody, his agent or attorney, the plaintiff is not entitled to recover.”
But the Court refused to give the said instruction unless with this addition : namely, “ unless the jury should be satisfied by the 'evidence that the said note was given by the said Cox to the said Walter Gody, and by him received in satisfaction of the money which the said Cox was ordered by the Orphans’ Court of Charles county in Maryland, to pay over to the said Walter Gody as aforesaid.”
Verdict for the plaintiff. The defendant took bills of exception, and writ of error, but-did not prosecute it.